Citation Nr: 0305944	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  98-17 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent, from August 15, 1997 to April 30, 2001, for a left 
(minor) shoulder disorder.

2.  Entitlement to an increased rating in excess of 30 
percent, from May 1, 2001, for a left (minor) shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to July 
1985 and from October 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO decision which 
denied an increased rating in excess of 20 percent for the 
veteran's service-connected left (minor) shoulder disorder.  

In August 1999, the RO granted entitlement to a temporary 
total evaluation, from August 2, 1999 to December 1, 1999, 
based on treatment for a service-connected disability 
requiring convalescence under 38 C.F.R. § 4.30.  A subsequent 
RO decision in December 1999 extended the temporary total 
evaluation period from December 1, 1999 to February 1, 2000.

In March 2000, the RO granted entitlement to a temporary 
total evaluation, from February 15, 2000 to April 1, 2000, 
based on treatment for a service-connected disability 
requiring convalescence under 38 C.F.R. § 4.30.  Subsequent 
RO decisions, dated in March 2000, June 2000, August 2000 and 
February 2001, extended the temporary total evaluation period 
from April 1, 2000 to April 30, 2001.

In June 2000, a video conference hearing was conducted before 
the Board.  In August 2000, the Board remanded this matter 
for further evidentiary development.

In July 2001, the RO issued a decision granting an increased 
rating, from 20 percent to 30 percent, for the veteran's left 
(minor) shoulder disorder, effective May 1, 2001.  The 
veteran has since maintained his disagreement with the newly 
assigned rating.  

In July 2002, the RO granted entitlement to a temporary total 
evaluation, from June 19, 2002 to July 31, 2002, due to 
treatment for a service-connected disability requiring 
convalescence under 38 C.F.R. § 4.30.   


FINDINGS OF FACT

1. The veteran's right hand is dominant.

2.  From August 15, 1997 to the present, the veteran's left 
shoulder disorder has been manifested by chronic recurrent 
subluxation, reduced range of motion, reduced arm strength, 
pain and functional impairment.  It has not resulted in 
resulted in fibrous union of the humerus, nonunion of the 
humerus, loss of the head of the humerus of the minor 
extremity, or limitation of motion of the arm to less than 
midway between the side and shoulder level.

3. The left (minor) shoulder disorder does not cause marked 
interference with employment or frequent hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent, 
from August 15, 1997 to April 30, 2001, for left (minor) 
shoulder disorder have been met. 38 U.S.C.A. §§ 1155 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5201, 5202 (2002); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

2.  The criteria for an increased evaluation higher than 30 
percent for left (minor) shoulder disorder are not met. 38 
U.S.C.A. §§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5201, 5202 (2002); DeLuca v. Brown, 8 
Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1985 
to July 1985 and from October 1987 to December 1991.  A 
review of his service medical records revealed multiple 
episodes of left (minor) shoulder dislocations.  The records 
indicate that he underwent a left shoulder reconstruction in 
June 1990, however, the operative report of this procedure is 
not included in the veteran's service medical records.

In December 1992, the RO issued a decision granting service 
connection at a 10 percent disability rating for status post 
left shoulder dislocation, effective in December 1991. 

A VA examination for joints, conducted in December 1996, 
noted the veteran's history of occasional left shoulder 
dislocations, the latest occurring several months earlier.  
The report concluded with a diagnosis of chronic left 
shoulder instability with recurrent dislocation. 

A December 1996 RO decision increased the rating assigned to 
the veteran's left (minor) shoulder disorder to 20 percent, 
effective in August 1996.

On August 15, 1997, the veteran filed his present claim 
seeking an increased rating for his left (minor) shoulder 
disorder.  Medical treatment reports, dated from September 
1997, were received from a variety of sources, including both 
private and VA treatment providers.  

In July 1998, a VA examination for joints was conducted.  The 
examination report noted the veteran's complaints of 
recurrent left shoulder dislocations, with instability when 
reaching overhead or behind his back.  He indicated that this 
condition bothers him at work since he has to do a lot of 
climbing.  Physical examination revealed a well healed 
surgical scar over the anterior aspect of the left shoulder.  
Range of motion testing of the left shoulder revealed flexion 
to 160 degrees and abduction to 180 degrees, with pain 
starting just at or above shoulder level.  The veteran's 
shoulder also exhibited internal rotation to 70 degrees and 
external rotation to 90 degrees, with pain on the extremes of 
motion.  There was some tenderness to palpation over the 
anterior aspect of the shoulder.  Strength in the shoulder 
was 4/5 with pain.  The veteran demonstrated increased 
apprehension with abduction and external and internal 
rotation of the shoulder.   He had a full range of motion of 
the neck and back.  X-ray examination of the shoulder 
revealed no bony abnormalities.  The report concluded with an 
impression of chronic left shoulder instability with 
recurrent dislocation, status post anterior reconstruction, 
impingement syndrome.  The VA examiner noted that the veteran 
has a slight shoulder weakness associated with pain and that 
there is some painful motion as noted.  The examiner also 
indicated that there would be increased functional 
limitations during a flare up of this condition. 

In June 1998, a VA general physical examination was 
conducted.  The report of this examination noted that the 
veteran has been employed as an insulation mechanic since 
1993.

In a letter from the veteran, dated in May 1996, he indicated 
that his left shoulder is causing him difficulty at work.  He 
reported being employed as an insulator, which requires him 
to do a lot of lifting and climbing.  

A December 1998 treatment report noted the veteran's 
complaints of left shoulder pain while working overhead.  An 
MRI of the left shoulder, performed in December 1998, 
revealed an impression of posterior superior triangular 
humeral head defect compatible with Hill-Sachs fracture, 
related to history of shoulder dislocation.  An arthrogram of 
the left shoulder, performed in May 1999, revealed an 
impression of no evidence of rotator cuff tear,  Hill-Sach's 
defect in the posterior humeral head, small blunted glenoid 
labrum and os acromiale, which was noted to be often 
associated with impingement.  

In May 1999, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he experiences left 
shoulder dislocations a couple of times per week.  He also 
reported pain and a reduced range of motion in his left 
shoulder.  The veteran's spouse also testified as to these 
symptoms.  

A July 1999 treatment report noted the veteran's complaints 
of episodic weakness and dislocations in his left shoulder.  
Physical examination revealed an almost full range of motion 
in the left shoulder, with just the slightest hint of 
restriction with abduction and external rotation.  The report 
noted definite apprehension and guarding, and tenderness 
anteriorly along the biceps.  

In August 1999, the veteran underwent an arthroscopic Bankart 
repair, Dermal capsular shift and partial debridement of torn 
labrum.  

In August 1999, the RO granted entitlement to a temporary 
total evaluation, from August 2, 1999 to December 1, 1999, 
because of treatment for a service-connected disability 
requiring convalescence under 38 C.F.R. § 4.30.  

An October 1999 treatment report noted that the veteran was 
in physical therapy.  A treatment summary letter, dated in 
November 1999, noted that the veteran would be unable to 
perform any heavy type work until at least February 1, 2000.

In December 1999, the RO extended the temporary total 
evaluation assigned to the veteran from December 1, 1999 to 
February 1, 2000.

On February 15, 2000, the veteran underwent repeated left 
shoulder surgery, including arthroscopic thermal and suture 
capsular shift of the left shoulder.  The operative report 
noted that given the veteran's symptoms and the findings 
during this procedure, the veteran probably had some mild 
residual capsular laxity and secondary subtle instability.  
The report concluded with a diagnosis of residual anterior 
inferior instability of the left shoulder.  A treatment 
summary letter, dated in February 2000, noted that the 
veteran would remain off work following this surgery for at 
least six weeks.  

In February 2000, a VA examination for joints was conducted.  
The report noted that the veteran was wearing a shoulder 
immobilizer and only minimal physical examination could be 
performed due to veteran's recent surgery.

In March 2000, the RO granted entitlement to a temporary 
total evaluation, from February 15, 2000 to April 1, 2000, 
because of treatment for a service-connected disability 
requiring convalescence under 38 C.F.R. § 4.30.  Subsequent 
RO decisions, dated in March 2000, June 2000, August 2000 and 
February 2001, extended the temporary total evaluation period 
from April 1, 2000 to April 30, 2001.

A treatment summary letter, dated in March 2000, noted that 
the veteran would need at least four to six months to return 
to his former employment.  A July 2000 treatment summary 
letter noted that the veteran would be permanently be 
restricted to a light to moderate duty job that requires no 
lifting about the left of the shoulder and no lifting overall 
of over twenty pounds.  The report recommended the veteran 
for vocational rehabilitation.

In May 2000, nerve conduction velocity testing was performed.  
The report listed an impression that all latencies, 
amplitudes, and conduction velocities were normal on all 
nerves tested.  An MRI of the left shoulder, performed in May 
2000, noted that there is no significant abnormality seen to 
explain the left sided shoulder pain.  

In June 2000, a video conference hearing was conducted before 
the Board.  At the hearing, the veteran testified as to 
severe pain and a limited range of motion in the left 
shoulder.  He indicated that his left shoulder had actually 
dislocated approximately 10 times in the past six months, 
with several more near misses which were stopped prior to 
dislocation by the veteran.  

An August 2000 treatment report noted the veteran's 
complaints of instability.  The examiner noted that he was 
unable to detect any instability on provocative maneuvers.

In September 2000, a VA examination for joints was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder pursuant to this examination.  The report noted 
that the veteran continues to remain markedly symptomatic, 
and that he has had three to four episodes of chronic 
dislocation of the shoulder since his February 2000 surgery.  
Physical examination revealed a well healed surgical scar as 
well as well healed arthroscopy portals.  Range of motion 
testing revealed significant guarding and complaints of pain.  
The left shoulder exhibited the following ranges of motion 
(active/passive): flexion to 85/90 degrees, abduction to 
55/70 degrees; internal rotation to 40/40 degrees, and 
external rotation to 40/40 degrees.  There was significant 
tenderness to palpation of the anterior aspect of the left 
shoulder.  The examiner also noted weakness and instability 
of the left shoulder, with testing hampered by pain.  The VA 
examiner noted that due to the pain and instability, the 
veteran has significant limitation of function of the left 
arm.  X-ray examination of the left shoulder was normal.  

A treatment report, dated in October 2000, noted that the 
veteran's biceps, triceps and biceps were atrophied, but that 
no obvious instability was seen on examination.  The examiner 
noted that the veteran could continue to return to work in a 
light to moderate duty job.  

A treatment summary letter, dated in October 2000, noted that 
the veteran would be unable to return to work for two to 
three months.  The report noted that the veteran was 
currently undergoing physical therapy.  

In December 2000, the veteran underwent revision of anterior 
stabilization surgery.  The report noted that the veteran 
would not be able to do normal work activity for 
approximately four months.  

A treatment report, dated in May 2001, noted an active and 
passive range of motion in the left shoulder of 100 degrees 
forward flexion, 90 degrees of abduction, and 30 degrees of 
external rotation.  The report noted a positive apprehension 
sign and that the veteran would not attempt internal rotation 
due to pain.  The report noted an assessment of status post 
multiple anterior shoulder stabilizations of the left 
shoulder with chronic residual pain and decreased range of 
motion.  

In June 2001, a VA examination for joints was conducted.  The 
VA examiner noted that he reviewed the veteran's claims 
folder.  Physical examination revealed well healed surgical 
scars.  Range of motion of the left shoulder was markedly 
limited secondary to pain and guarding.  He demonstrated 
active flexion of only 30 degrees with further flexion to 35 
degrees.  Active abduction was to 15 degrees with further 
abduction to 25 degrees.  External rotation was to 10 degrees 
and internal rotation was to 50 degrees.  There was 
generalized tenderness to palpation of the left arm, and the 
examiner was unable to test for strength or instability due 
to pain.  The report concluded with an impression of chronic 
and persistent left shoulder pain and instability, status 
post multiple operative procedures.  The VA examiner noted 
that the veteran has marked and severe functional limitations 
and restrictions related to his left shoulder disorder.  

An August 2001 treatment report noted a reduced range of 
motion and complaints of pain in the left shoulder.  

In August 2001, records were received from the Social 
Security Administration.  The records indicate that the 
veteran had filed a disability claim for a primary diagnosis 
of left shoulder instability, status post surgery.  They also 
revealed a secondary diagnosis of adjustment disorder with 
depressed mood.  

A treatment report, dated in November 2001, noted the 
veteran's complaints of his left shoulder having dislocated 
several times recently.  Muscle strength testing revealed 3/5 
strength in his trapezius, 5/5 in his biceps, 3/5 in his 
deltoid and 4+/5 in his triceps brachioad.  Sensation was 
grossly intact in the left upper extremity.  Range of motion 
testing revealed flexion to 80 degrees, abduction to 60 
degrees, and extension to 15 degrees. There was positive 
impingement sign and drop arm tests.  The report noted that 
physical therapy had failed due to continued shoulder 
dislocation.  

An MRI examination of the left shoulder, performed in 
December 2001, revealed an intact rotator cuff tendon, fluid 
along the inferior margin of the rotator cuff, and a possible 
area of avascular necrosis.

A January 2002 treatment report noted that additional 
stabilization surgeries would not be helpful for the veteran 
at this time, and that a humeral head replacement is not 
warranted yet due to the patient's young age.   The report 
recommended that the veteran continue with physical therapy 
and activity modification.

In February 2002, the RO issued a decision denying 
entitlement to individual unemployability due to service-
connected disabilities.  

A March 2002 treatment report noted that the veteran has 
multi-directional instability and complaints of tingling and 
numbness in the hand when his shoulder dislocates.  An 
addendum to the March 2002 treatment report noted that X-ray 
examinations revealed no evidence of avascular necrosis, no 
collapse or separation of the subchondral surface.  The 
physician noted that a total shoulder replacement would not 
correct the veteran's instability problems of his left 
shoulder.  

In June 2002, the veteran underwent arthroscopy of the left 
shoulder with anterior capsule plication, posterior capsule 
plication and subscap repair.  The report noted that the glen 
humeral joint appeared relatively pristine.  It also noted 
marked excoriation of the humeral head with an anterior and 
posterior Hill-Sacks lesion.  

In July 2002, the RO granted entitlement to a temporary total 
evaluation, from June 19, 2002 to July 31, 2002, because of 
treatment for a service-connected disability requiring 
convalescence under 38 C.F.R. § 4.30.   

A physical therapy evaluation report, dated in December 2002, 
noted the veteran's complaints of weakness and stiffness of 
the shoulder.  Muscle performance testing of the left upper 
extremity revealed findings ranging from -4 to +4/5.  There 
was no tenderness or abnormalities to palpation.  Range of 
motion testing active elevation to 95 degrees, passive 
elevation to 115 degrees, passive external rotation to 45 
degrees and passive internal rotation to 40 degrees.  The 
report noted an assessment that the veteran's overall 
rehabilitation potential was good.

A treatment summary letter, dated in January 2003, noted the 
veteran's history of four surgical procedures.  The report 
noted that he has multi-directional instability of the 
shoulder, along with pain in the shoulder with peripheral 
numbness and tingling when the shoulder "goes out."  The 
report noted a loss of range of motion and strength in the 
left shoulder.  It also noted that from time to time, the 
veteran has intermittent neuropraxia due to subluxation of 
the shoulder.  The physician recommended that the veteran not 
perform any work requiring the use of the left upper 
extremity.  He also noted that the veteran's lifting 
capabilities are extremely light to none.  

II.  Analysis

The veteran contends that his service-connected left (minor) 
shoulder disorder warrants an increased disability 
evaluation.  Through correspondence, the rating decision, the 
statement of the case, supplemental statements of the case, 
and a prior Board remand, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim.  
Pertinent records have been obtained, and the veteran has 
been given VA examinations.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history. 38 C.F.R. § 4.2.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  The 
rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion. Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations. 38 C.F.R. § 4.45 . 
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint. 38 C.F.R. § 4.59.

A normal range of motion in a shoulder joint is defined as 
forward elevation from 0 to 180 degrees, abduction from 0 to 
180 degrees, external rotation from 0 to 90 degrees, and 
internal rotation from 0 to 90 degrees. 38 C.F.R. § 4.71, 
Plate I.

A.  From August 15, 1997 to April 30, 2001

From August 15, 1997 to April 30, 2001, the RO rated the 
veteran's left (minor) shoulder disorder 20 percent disabling 
under Diagnostic Code 5203.  

The Board notes that the veteran was assigned temporary total 
evaluations during this period from August 2, 1999 to January 
31, 1999, and from February 15, 2000 to April 30, 2001.  
These periods are deemed separate from the immediate issue of 
an increased rating.

A 20 percent rating is warranted under Diagnostic Code 5203 
when there is impairment of the clavicle or scapula resulting 
in dislocation of or nonuninion with loose movement of the 
major or minor extremity.

Consideration may also be given to additional diagnostic code 
provisions which may be applicable as the evidence of record 
may demonstrate.  Diagnostic Code 5201, provides that a 20 
percent rating may be granted if there is limitation of 
motion of the arm to shoulder level.  If there is limitation 
of motion midway between the side and shoulder level, a 30 
percent rating is warranted if the disorder affects the major 
extremity, and a 20 percent rating is warranted if the 
disorder affects the minor extremity.  If there is limitation 
of the motion of the arm to 25 degrees from the side, a 40 
percent rating is warranted for the major extremity, or a 30 
percent rating is warranted for the minor extremity.

Pursuant to Diagnostic Code 5202, impairment of the humerus, 
with recurrent dislocation of the minor shoulder at the 
scapulohumeral joint, is assigned a 20 percent evaluation 
with frequent episodes and guarding of all arm movements. 
Where there is a fibrous union of the humerus in the minor 
extremity, a 40 percent evaluation is contemplated.  Nonunion 
of the humerus (false flail joint) of the minor extremity 
warrants assignment of a 50 percent evaluation, and a loss of 
the head of the humerus (flail shoulder) of the minor 
extremity warrants assignment of a 70 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2002).

The history of the veteran's left shoulder disorder is 
summarized above.  From August 15, 1997 to April 30, 2001, 
the veteran's left shoulder disorder was manifested by 
chronic recurrent subluxation, reduced range of motion, pain 
and functional impairment.  Range of motion testing during 
this time frame did not show the veteran's left arm movement 
to be limited to 25 degrees from the side.  The September 
2000 VA examination for joints noted the following ranges of 
motion (active/passive) for the left shoulder: flexion to 
85/90 degrees, abduction to 55/70 degrees; internal rotation 
to 40/40 degrees, and external rotation to 40/40 degrees.  
Nonetheless, the significant functional loss due to pain and 
instability in the left shoulder warrants application of the 
higher rating by analogy.  Applying the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds that the 
veteran's left (minor) shoulder disorder warrants an 
increased rating of 30 percent from percent, from August 15, 
1997 to April 30, 2001, under Diagnostic Code  5201.  

Entitlement to a rating higher than 30 percent from August 
15, 1997 to April 30, 2001 is not shown.  During this time 
frame, the veteran's left (minor) shoulder disorder was not 
shown to have resulted in resulted in fibrous union of the 
humerus, nonunion of the humerus, loss of the head of the 
humerus of the minor extremity, or limitation of motion of 
the arm to less than shoulder level.  Such findings are not 
contained in any of the evidence which is of record.  

In summary, a disability evaluation of 30 percent for the 
service-connected left shoulder disability is warranted from 
August 15, 1997 to April 30, 2001, for the reasons and bases 
described above.  The benefit sought on appeal is accordingly 
granted to that extent.



B.  Since May 1, 2001

The veteran's service-connected left (minor) shoulder 
disorder is currently evaluated as 30 percent disabling 
pursuant to Diagnostic Code 5201 based on limitation of arm 
motion.

In considering the application of the Schedular criteria set 
forth above, i.e. Diagnostic Codes 5201 and 5202, to the 
symptoms associated with the veteran's left shoulder 
disorder, the Board finds that the currently assigned 30 
percent most closely reflects the degree of disability.  The 
evidence of record has shown that the veteran's left (minor) 
shoulder disorder is manifested by chronic recurrent 
subluxation, reduced range of motion, pain and functional 
impairment.  There is also intermittent neurapraxia due to 
the subluxation of the left shoulder.  It has not resulted in 
resulted in fibrous union of the humerus, nonunion of the 
humerus, loss of the head of the humerus of the minor 
extremity, or limitation of motion of the arm to less than 25 
degrees from the side.  Most recently, a December 2002 
treatment report noted the veteran's weakness and stiffness 
of the left shoulder.  Range of motion testing of the left 
shoulder revealed active elevation to 95 degrees, passive 
elevation to 115 degrees, passive external rotation to 45 
degrees and passive internal rotation to 40 degrees.  Muscle 
performance testing of the left upper extremity revealed 
findings ranging from -4 to +4/5.  There was no tenderness or 
abnormalities to palpation. The report noted an assessment 
that the veteran's overall rehabilitation potential was good.   
Accordingly, a 30 percent evaluation is appropriate.

The evidence of record has not shown that there is a fibrous 
union of the humerus in the minor shoulder, nonunion of the 
humerus (false flail joint) of the minor shoulder or a loss 
of the head of the humerus (flail shoulder) of the minor 
shoulder so as to warrant the assignment of a greater 
evaluation under this diagnostic code. 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2002).  

The Board has examined all other diagnostic codes pertinent 
to the left shoulder, and has identified no other diagnostic 
code which may be more appropriate than that applied.  There 
is no evidence that the veteran has ever been diagnosed with 
ankylosis of the shoulder. Thus, 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 is not for application.  The medical 
evidence of record also does not establish any severe 
neurological deficiency of the left upper extremity as a 
result of the veteran's left shoulder disorder which would 
warrant a higher rating.  Thus, rating the veteran's 
disability under a neurological diagnostic code, see 38 
C.F.R. § 4.124a, would not be appropriate.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating. See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.

In the rating decision of the RO dated in February 2002, the 
RO concluded that an extraschedular evaluation was not 
warranted for the veteran's service connected left shoulder 
disability.  Since this matter has been considered by the RO, 
the Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1) (2002). See also VAOPGCPREC 6-96.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards. Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 
C.F.R. § 3.321(b)(1) (2002). 

A review of the claims file does not show that the veteran's 
left shoulder disability has resulted in marked interference 
with employment or frequent periods of hospitalization.  The 
veteran has not demonstrated that the symptoms associated 
with his left shoulder disability have markedly interfered 
with employment.  While the Board acknowledges the veteran 
has exhibited pain, guarding and limitation of motion, such 
impairment is already contemplated by the applicable 
schedular criteria. See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any factor consistent with 
an exceptional or unusual disability picture.

In short, the veteran's service-connected left shoulder 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
of his case for consideration of the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2002). 
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

An higher rating of 30 percent, from August 15, 1997 to April 
30, 2001, for left (minor) shoulder disorder is granted.

A higher rating in excess of 30 percent, from May 1, 2001, 
for a left (minor) shoulder disorder, is denied.



		
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

